Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Reasons for Allowance

Claims 1, 3-11 are Allowed over prior art.

The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the limitations highlighted within the independent claims mentioned below, 


Regarding Claim 1,
An image capturing apparatus comprising: an image sensor configured to capture a subject image; a movement device capable of moving a relative position of the image sensor and an image circle of a mounted lens; and at least one processor or circuit configured to function as the following units: a control unit configured to acquire foreign substance information, which is information on a foreign substance sticking to at least one of the image sensor and an optical element in front of the image sensor, from a plurality of images obtained by causing the image sensor to perform a plurality of instances of image capture while moving the relative position of the image sensor and the image circle using the movement device, wherein the control unit determines whether or not the size of the image circle is a size that covers the entire region of the image sensor, and wherein if it is determined that the size of the image circle is smaller than a size that covers the entire region of the image sensor, the control unit acquires the foreign substance information from the plurality of images obtained by causing the image sensor to perform the plurality of instances of image capture.  

Regarding Claim 10,
A method for controlling an image capturing apparatus including an image sensor configured to capture a subject image, the method comprising: determining whether or not a size of an image circle of a mounted lens is a size that covers the entire region of the image sensor; and if it is determined that the size of the image circle is smaller than the size that covers the entire region of the image sensor, acquiring foreign substance information, which is information on a foreign substance sticking to at least one of the image sensor and an optical element in front of the image sensor, from a plurality of images obtained by causing the image sensor to perform a plurality of instances of image capture while moving the relative position of the image sensor and the image circle.  

Regarding Claim 11,
A non-transitory computer-readable storage medium storing a program for causing a computer to execute steps of a control method for an image capturing apparatus including an image sensor for capturing a subject image, the method comprising- determining whether or not a size of an image circle of a mounted lens is a size that covers the entire region of the image sensor; and if it is determined that the size of the image circle is smaller than the size that covers the entire region of the image sensor, acquiring foreign substance information, which is information on a foreign substance sticking to at least one of the image sensor and an optical element in front of the image sensor, from a plurality of images obtained by causing the image sensor to perform a plurality of instances of image capture while moving the relative position of the image sensor and the image circle.   



Regarding Claim 1: Claim 1 is   rejected under  MIYAWAKI et al. (USPUB 20110032389) in view of Kriman et al.  (USPUB 20130314587) teaches An image capturing apparatus comprising: an : " wherein the control unit determines whether or not the size of the image circle is a size that covers the entire region of the image sensor, and wherein if it is determined that the size of the image circle is smaller than a size that covers the entire region of the image sensor, the control unit acquires the foreign substance information from the plurality of images obtained by causing the image sensor to perform the plurality of instances of image capture.”


Regarding Claim 10: Claim 10  is   rejected under  MIYAWAKI et al. (USPUB 20110032389) in view of Kriman et al.  (USPUB 20130314587) teaches A method for controlling an image capturing apparatus including an image sensor configured to capture a subject image, the method comprising: … acquiring foreign substance information, which is information on a foreign substance sticking to at least one of the image sensor and an optical element in front of the image sensor, from a plurality of images obtained by causing the image sensor to perform a plurality of instances of image capture while moving the relative position of the image sensor and the image circle.  limitations respectively (detailed rejection of the claim mentioned within Office Action dated 12/18/2020)  within claim 10, but does not teach the limitations as presented  within the  amended claim ( Claim 2 was objected as  allowable mentioned on office action dated 12/18/2020 , the applicant amended  independent claim 10 with the limitations within claim 2)  : " determining whether or not a size of an image circle of a mounted lens is a size that covers the entire region of the image sensor; and if it is determined that the size of the image circle is smaller than the size that covers the entire region of the image sensor,”

Regarding Claim 11, Claim 11 is   rejected under  MIYAWAKI et al. (USPUB 20110032389) in view of Kriman et al.  (USPUB 20130314587) teaches A non-transitory computer-readable storage medium storing a program for causing a computer to execute steps of a control method for an image capturing apparatus including an image sensor for capturing a subject image, the method comprising-… acquiring foreign substance information, which is information on a foreign substance sticking to at least one of the image sensor and an optical element in front of the image sensor, from a plurality of images obtained by causing the image sensor to perform a plurality of instances of image capture while moving the relative position of the image sensor and the image circle.   limitations respectively (detailed rejection of the claim mentioned within Office Action dated 12/18/2020)  within claim 11, but does not teach the limitations as presented  within the  amended claim ( Claim 2 was objected as  allowable mentioned on office action dated 12/18/2020 , the applicant amended  independent claim 11 with the limitations within claim 2)  : " determining whether or not a size of an image circle of a mounted lens is a size that covers the entire region of the image sensor; and if it is determined that the size of the image circle is smaller than the size that covers the entire region of the image sensor,”

3.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion



5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571) 272-9799 and FAX number (571) 273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3024.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Examiner, Art Unit 2637